DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, and 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,472,997 ("Leen") in view of U.S. Patent No. 4,736,097 ("Philipp") further in view of U.S. Patent Publication No. 2003/0193304 ("Fitzgibbon"). 
Regarding claim 1, Leen discloses an object detection system comprising: 
a receiver (motion sensor 70, Figs. 4 and 5) configured to detect the infrared signal (col. 2, line 53); 

the installation mode facilitating both of an increase and a decrease of a received-signal threshold of the receiver (col. 2, lines 54-55).
Leen does not disclose an emitter configured to emit an infrared signal nor that the operation mode facilitates the increase of but not the decrease of the received-signal threshold of the receiver.
However, Philipp discloses that a motion sensor can include passive and active sensors (col. 1, lines 48-55), where active sensors include at least one emitter configured to emit an infrared signal (col. 1, lines 49-50).
It would have been obvious to one of ordinary skill in the art before the effective filing date to use an active system with an emitter as disclosed by Philipp in the device of Leen in order to provide sufficient intensity for the detector to discriminate against ambient light as taught, known, and predictable.
Further, Fitzgibbon discloses allowing a user to fine tune operation of a given controlled activity but with a limit in the range of adjustment, such as either allowing only increasing or decreasing a threshold value (paragraph [0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to limit the range of adjustment in a single direction during operation mode as disclosed by Fitzgibbon in the device of Leen in order to prevent the user from creating an unsafe or 
Regarding claim 6, Leen in view of Philipp further in view of Fitzgibbon discloses the object detection system of claim 1, and Leen further discloses the receiver comprises a user interface (switches and LEDs, col. 3, lines 37-38) configured to provide information regarding a status of the object detection system (col. 3, lines 37-41).
Regarding claim 7, Leen in view of Philipp further in view of Fitzgibbon discloses the object detection system of claim 6, and Leen further discloses the user interface (switches and LEDs, col. 3, lines 37-38) includes a color-changing light or a plurality of lights (two LEDs, col. 3, line 8) with one of the plurality of lights having a different color than another of the plurality of lights (col. 1, line 67 and col. 2, lines 63-65).
Regarding claim 8, Leen in view of Philipp further in view of Fitzgibbon discloses the object detection system of claim 7, and Leen further discloses the color-changing light or the plurality of lights includes a light emitting diode (col. 1, line 67 and col. 2 line 1).
Regarding claim 9, Leen in view of Philipp further in view of Fitzgibbon discloses the object detection system of claim 6, and Leen further discloses the status indicated by the user interface is at least one of: 
a current setting for the received-signal threshold (col. 2, lines 1-2); 
the detected signal strength of the infrared signal detected by the receiver; 
a presence or absence of an obstacle between the emitter and the receiver; and 
a fault condition.
Regarding claim 10, Leen in view of Philipp further in view of Fitzgibbon discloses the object detection system of claim 1, and Leen further discloses the received-signal threshold corresponds to a range of distances between the emitter and the receiver (col. 2 lines 54-55 states the sensitivity corresponds to the amount of heat needed to activate the sensor, which can in turn correspond to a distance, for example, when the object is close to the receiver the amount of heat sensed will be higher than if the object is farther away from the receiver), the range being one of a plurality of ranges (col. 3, lines 11 and 35-36 states detection sensitivity can be increased, which can in turn correspond to being more sensitive to an object farther away from the receiver).
Regarding claim 11, Leen in view of Philipp and Fitzgibbon discloses the object detection system of claim 10, and Leen further discloses that the plurality of ranges includes a short range corresponding to a first received-signal threshold setting (col. 3, line 16), a middle range corresponding to a second received-signal threshold setting (col. 3, line 15-16), and a long range corresponding to a third received-signal threshold setting (col. 3, line 15).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Leen in view of Philipp, and Fitzgibbon, further in view of U.S. Patent Publication No. 2018/0060127 ("Esterkin").
Regarding claim 2, Leen in view of Philipp further in view of Fitzgibbon discloses the object detection system of claim 1, but does not disclose that a transition from the installation mode to the operation mode occurs based on at least one of: 
a predetermined duration of time that follows a power-up of the object detection system; and 

However, Esterkin discloses a transition from the installation mode (mode before operational mode) to the operation mode (operational mode, paragraph [0051]) occurs based on: a predetermined duration of time that follows a power-up of the object detection system (operational mode, paragraph [0051]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to transition from an installation mode to the operation mode after a predetermined duration of time that follows a power-up as disclosed by Esterkin in the device of Leen in view of Philipp further in view of Fitzgibbon in order to limit the amount of time for a user to access settings thereby preventing easy access to change safety settings as taught, known, and predictable.
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Leen in view of Philipp, Fitzgibbon, and Esterkin further in view of U.S. Patent Publication No. 2014/0152539 ("Cai").
Regarding claim 3, Leen in view of Philipp and Fitzgibbon further in view of Esterkin discloses the object detection system of claim 2, but does not explicitly disclose that the object detection system transitions from the operation mode to the installation mode based on a user-intervention event.
However, Cai discloses that a user-intervention event is used to transition between different functions or actions (paragraphs [0019]-[0020] state a user can perform contactless 
It would have been obvious to one of ordinary skill in the art before the effective filing date to transition between modes based on a user-intervention event as disclosed by Cai in the device of Leen in view of Philipp, Fitzgibbon, and Esterkin in order to give access to a user to the safety settings as needed, as taught, known, and predictable.
Regarding claim 4, Leen in view of Philipp, Fitzgibbon, and Esterkin, further in view of Cai discloses the object detection system of claim 3, and Cai discloses that a user-intervention event includes a predetermined number of sequential instances of obstruction of the infrared signal and clearance of the obstruction (paragraphs [0019]-[0020] state a user can perform contactless gestures by obstructing the IR signal, that correspond to one or more commands, for example an action or menu selection).
It would have been obvious to one of ordinary skill in the art before the effective filing date to define a sequence of obstruction of the infrared signal and clearance of the obstruction to access the threshold settings as disclosed by Cai in the device of Leen in view of Philipp, Fitzgibbon, Esterkin, and Cai in order to prevent a user from easily accessing and changing safety settings as taught, known, and predictable.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Leen in view of Philipp, Fitzgibbon, Esterkin, and Cai further in view of Official Notice.
Regarding claim 5, Leen in view of Philipp, Fitzgibbon, and Esterkin, further in view of Cai discloses the object detection system of claim 4, but does not explicitly disclose that the predetermined number is in a range of three to fifteen. 
.	
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Leen in view of Philipp, and Fitzgibbon, further in view of U.S. Patent Publication No. 2019/0162874 ("Mestieri"). 
Regarding claim 12, Leen in view of Philipp further in view of Fitzgibbon discloses the object detection system of claim 1, but does not disclose that the emitter and the receiver are configured to be positioned on opposite sides of a movable barrier.
However, Mestieri discloses an object detection system with the emitter and receiver configured to be positioned on opposite sides of a movable barrier (paragraphs [0007] and [0027]).
It would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date to use a “through-beam” system, or barrier sensor as disclosed by Mestieri in the device of Leen in view of Philipp and Fitzgibbon, as this is a well-known approach in the art that requires only an emitter and receiver, and no reflector, to determine the presence of an object, as taught, known, and predictable.
Regarding claim 13, Leen in view of Philipp further in view of Fitzgibbon discloses the object detection system of claim 1, but does not disclose that the emitter and the receiver are configured to be positioned on a same side of a movable barrier, the object detection system 
However, Mestieri discloses an object detection system with the emitter and receiver configured to be positioned on a same side of a movable barrier, the object detection system further comprising a reflector configured to be positioned on an opposite side of the movable barrier to reflect the infrared signal back to the receiver (paragraphs [0006] and [0027]).
It would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date to use a “retro-reflective” approach as disclosed by Mestieri in the device of Leen in view of Philipp and Fitzgibbon, as this is a well-known approach in the art, that requires less wiring because both the emitter and receiver are located on the same side, therefore improving ease of installation, as taught, known, and predictable.
Regarding claim 14, Leen in view of Philipp further in view of Fitzgibbon discloses the object detection system of claim 1, but does not explicitly disclose that the received-signal threshold corresponds to a minimum detected signal strength of the infrared signal that causes the receiver to determine that no object is present between the emitter and receiver and wherein a decrease in the detected signal strength below the received-signal threshold causes the receiver to determine that an object is present between the emitter and the receiver.
However, Mestieri discloses that the received-signal threshold corresponds to a minimum detected signal strength of the infrared signal that causes the receiver to determine that no object is present between the emitter and receiver (paragraph [0138]) and wherein a decrease in the detected signal strength below the received-signal threshold causes the receiver to determine that an object is present between the emitter and the receiver 
It would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date to establish a threshold that corresponds to a minimum detected signal strength that is used to determine the presence of an object as disclosed by Mestieri in the device of Leen in view of Philipp and Fitzgibbon, as this is a well-known approach in the art to determine the presence of an object, and establishing the threshold improves reliability as taught, known, and predictable.
Claims 15, and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Leen in view of Philipp further in view of Cai.
Regarding claim 15, Leen discloses an object detection system comprising: 
a receiver (motion sensor 70, Figs. 4 and 5) configured to detect the infrared signal (col. 2, line 53); 
wherein the system includes a received-signal threshold that is at least one of resettable and adjustable (col. 2, lines 49-50) based on a user-intervention event (col. 2, lines 54).
Leen does not disclose an emitter configured to emit an infrared signal nor that the user-intervention event comprises a predetermined number of sequential instances of obstruction of the infrared signal and clearance of the obstruction.

It would have been obvious to one of ordinary skill in the art before the effective filing date to use an active system with an emitter as disclosed by Philipp in the device of Leen in order to provide sufficient intensity for the detector to discriminate against ambient light as taught, known, and predictable.
Further, Cai discloses that a user-intervention event comprises a predetermined number of sequential instances of obstruction of the infrared signal and clearance of the obstruction (paragraphs [0019]-[0020] state a user can perform contactless gestures by obstructing the IR signal, that correspond to one or more commands, for example an action or menu selection).
It would have been obvious to one of ordinary skill in the art before the effective filing date to define a sequence of obstruction of the infrared signal and clearance of the obstruction to access the threshold settings as disclosed by Cai in the device of Leen in order to prevent a user from easily accessing and changing safety settings as taught, known, and predictable.
Regarding claim 21, Leen in view of Philipp and Cai discloses the object detection system of claim 15, and Leen further discloses the receiver comprises a user interface (switches and LEDs, col. 3, lines 37-38) configured to provide information regarding a status of the object detection system (col. 3, lines 37-41).
Regarding claim 22, Leen in view of Philipp and Cai discloses the object detection system of claim 21, and Leen further discloses the user interface includes a color-changing light 
Regarding claim 23, Leen in view of Philipp and Cai discloses the object detection system of claim 21, and Leen further discloses the status indicated by the user interface is at least one of: 
a current setting for the received-signal threshold (col. 2, lines 1-2); 
the detected signal strength of the infrared signal detected by the receiver; 
a presence or absence of an obstacle between the emitter and the receiver; and 
a fault condition.
Regarding claim 24, Leen in view of Philipp and Cai discloses the object detection system of claim 15, and Leen further discloses the received-signal threshold corresponds to a range of distances between the emitter and the receiver (col. 2 lines 54-55 states the sensitivity corresponds to the amount of heat needed to activate the sensor, which can in turn correspond to a distance, for example, when the object is close to the receiver the amount of heat sensed will be higher than if the object is farther away from the receiver), the range being one of a plurality of ranges (col. 3, lines 11 and 35-36 states detection sensitivity can be increased, which can in turn correspond to being more sensitive to an object farther away from the receiver).
Regarding claim 25, Leen in view of Philipp and Cai discloses the object detection system of claim 24, and Leen further discloses that the plurality of ranges includes a short range corresponding to a first received-signal threshold setting (col. 3, line 16), a middle range corresponding to a second received-signal threshold setting (col. 3, line 15-16), and a long range corresponding to a third received-signal threshold setting (col. 3, line 15).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Leen in view of Philipp and Cai further in view of Official Notice.
Regarding claim 16, Leen in view of Philipp further in view of Cai discloses the object detection system of claim 15, but does not explicitly disclose that the predetermined number of sequential instances of obstruction of the infrared signal and clearance of obstruction is in a range of three to fifteen.  
However, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date to define a specific range, such as three to fifteen, as the number of obstructions required in the device of Leen in view of Philipp further in view of Cai in order to prevent the user from accidentally setting it off, as taught, known, and predictable.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Leen in view of Philipp and Cai further in view of Fitzgibbon.
Regarding claim 17, Leen in view of Philipp further in view of Cai discloses the object detection system of claim 15, and Leen further discloses at least one of the emitter and the receiver (motion sensor 70, Figs. 4 and 5) is configured with an installation mode (test function, col. 2, lines 49-50) and an operation mode distinct from the installation mode (col. 2, line 49, states the test function is used during setup which is a different function than when the system is in use, see col. 3, line 9), the installation mode configured to both increase and decrease the received-signal threshold (col. 2 lines 54-55).
Leen in view of Philipp and Cai does not disclose that the operation mode is configured to increase but not decrease the received-signal threshold.

It would have been obvious to one of ordinary skill in the art before the effective filing date to limit the range of adjustment during operation mode as disclosed by Fitzgibbon in the device of Leen in view of Philipp further in view of Cai in order to prevent the user from creating an unsafe or significantly inappropriate setting and corresponding operating condition, as taught, known, and predictable.  
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Leen in view of Philipp, Cai, and Fitzgibbon, further in view of Esterkin.
Regarding claim 18, Leen in view of Philipp and Cai, further in view of Fitzgibbon discloses the object detection system of claim 17, but does not explicitly disclose that a transition from the installation mode to the operation mode occurs based on at least one of:
a predetermined duration of time that follows a power-up of the object detection system; and 
a predetermined number of power cycles that follow the power-up of the object detection system.
However, Esterkin discloses a transition from the installation mode (mode before operational mode) to the operation mode (operational mode, paragraph [0051]) occurs based on: a predetermined duration of time that follows a power-up of the object detection system (operational mode, paragraph [0051]).

Regarding claim 19, Leen in view of Philipp, Cai, Fitzgibbon, and Esterkin discloses the object detection system of claim 18, and Cai further discloses the object detection system transitions from the operation mode to the installation mode based on a second user-intervention event (paragraphs [0019]-[0020] state a user can perform contactless gestures by obstructing the IR signal, that correspond to one or more commands, for example an action or menu selection).
It would have been obvious to one of ordinary skill in the art before the effective filing date to transition between modes based on user-intervention events as disclosed by Cai in the device of Leen in view of Philipp, Cai, and Fitzgibbon, further in view of Esterkin in order to give access to a user to the safety settings only as needed, as taught, known, and predictable.
Regarding claim 20, Leen in view of Philipp, Cai, Fitzgibbon, and Esterkin discloses the object detection system of claim 19, and Cai further discloses the second user-intervention event includes a second predetermined number of instances of obstruction of the infrared signal and clearance of the obstruction (paragraphs [0019]-[0020] state a user can perform contactless gestures by obstructing the IR signal, that correspond to one or more commands, for example an action or menu selection).
.
Claims 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Leen in view of Philipp and Cai further in view of Mestieri.
Regarding claim 26, Leen in view of Philipp and Cai discloses the object detection system of claim 15, but does not explicitly disclose that the emitter and the receiver are configured to be positioned on opposite sides of a movable barrier.
However, Mestieri discloses an object detection system with the emitter and receiver configured to be positioned on opposite sides of a movable barrier (paragraphs [0007] and [0027]).
It would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date to use a “through-beam” system, or barrier sensor as disclosed by Mestieri in the device of Leen in view of Philipp and Cai, as this is a well-known approach in the art that requires less components, only an emitter and receiver, and no reflector, to determine the presence of an object, as taught, known, and predictable.
Regarding claim 27, Leen in view of Philipp and Cai discloses the object detection system of claim 15, but does not explicitly disclose that the emitter and the receiver are configured to be positioned on a same side of a movable barrier, the object detection system further comprising a retroreflector configured to be positioned on an opposite side of the movable barrier to reflect the infrared signal back to the receiver.

It would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date to use a “retro-reflective” approach as disclosed by Mestieri in the device of Leen in view of Philipp and Cai, as this is a well-known approach in the art, that requires less wiring as both the emitter and receiver are located on one side, therefore improving ease of installation, as taught, known, and predictable.
Allowable Subject Matter
Claims 28-30 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  The method of automatically adjusting an obstacle detection system having an emitter and a receiver as claimed, specifically in combination with: increasing or decreasing the received-signal threshold setting in an installation mode of the obstacle detection system based on the comparison of the signal strength of the infrared signal to the received-signal threshold setting, is not taught or made obvious by the prior art of record.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Publication No. 2018/0131449 ("Kare") discloses a plurality of ranges including a short range corresponding to a first received-signal threshold setting (first detection volume is a first distance range closest to the transmitter, paragraph [0029]), 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA T. TABA whose telephone number is (571)272-1583.  The examiner can normally be reached on Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONICA T TABA/Examiner, Art Unit 2878                                                                                                                                                                                                        
/THANH LUU/Primary Examiner, Art Unit 2878